Exhibit 77(e)(2) Directed Services LLC 1475 Dunwoody Drive, West Chester, PA 19380 May 1, 2009 ING Partners, Inc. 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258 Ladies and Gentlemen: Pursuant to the Investment Sub-Advisory Agreement dated March 11, 2002, as amended, between Morgan Stanley Investment Management Inc. d/b/a Van Kampen and Directed Services LLC (the “Sub-Advisory Agreement”) the sub-advisory fee for ING Van Kampen Comstock Portfolio (the “Portfolio”) was reduced on June 1, 2005, and further reduced on April 30, 2007. By our execution of this letter agreement, we hereby notify you of our intention to lower the annual investment management fee for the Portfolio with a corresponding reduction (the “Reduction”) for the period from May 1, 2009 through and including May 1, 2010.The Reduction shall be calculated as follows: The Reduction is calculated as follows: Reduction 50% x (the savings to Directed Services LLC from the June 1, 2005 and April 30, 2007 expense reductions) Please indicate your agreement to this Reduction by executing below in the place indicated. Very sincerely, /s/ Todd Modic Todd Modic Vice President Directed Services LLC Agreed and Accepted: ING Partners, Inc. (on behalf of the Portfolio) By:/s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President
